DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.       The drawing(s) filed on 09/19/2019 are accepted by the Examiner.

Status of Claims
6.       Claims 1-14 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are:
“a combined information generator” in claims 1-6, and 10-13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “a combined information generator that generates combined information to be used for displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device when the extension device is connected to the information processing device body.” corresponds to CPU 56 implemented Fig. 1 ‘combined information generation part 70’.  “The combined information generation part 70 generates combined information by combining the information related to the basic functions that is stored in the basic function information storage part 32 of the information processing device body 12 and the information related to the extended functions that is stored in the extended function information storage part 66 of the extension device 14. The combined information generated by the combined information generation part 70 is written into the combined information storage part 34 of the information processing device body 12. The display control part 52 reads the written 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa (US 2012/0033257) in view of Hirai (US 9,124,731).


Regarding Claim 1:
Okazawa discloses an information processing device (Fig. 1 ‘print processing apparatus (MFP device) 6000’), comprising: 
an information processing device body (e.g. “MFP (Multi Functional Printer) which can perform functions of copy, FAX, printing, scanning and the like.” [0005]; “The MFP device 6000 further includes an operation unit 321 configured to include display elements in a system such as LCD (Liquid Crystal Display), and input devices such as a button, a touch panel, a keyboard and a mouse.” [0073-0076]); 
an extension device (Fig. 1 ‘external apparatus group 100’) to be additionally connected to the information processing device body (“In the printing system using the cloud computing according to the present embodiment, the user environment and the external apparatus group 100 are connected to each other via the Internet 10.” [0049]); and 
a combined information generator that generates combined information to be used for displaying (Fig. 9 “A device function retaining unit 6020 of this MFP device 6000 retains information on functions which can be processed by the device. A device function transmission unit 6030 of this MFP device 6000 transmits the information on functions retained in the device function retaining unit 6020 to outside of the device. An , on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device (Fig. 9 “A device function retaining unit 6020 of this MFP device 6000 retains information on functions which can be processed by the device. A device function transmission unit 6030 of this MFP device 6000 transmits the information on functions retained in the device function retaining unit 6020 to outside of the device. An extended setting UI control unit 6040 of this MFP device 6000 requests the external apparatus in the external apparatus group 100 to provide data of the extended setting UI, for performing display on the device. Moreover, the extended setting UI control unit 6040 transmits data of a UI capability of this MFP device 6000 to the external apparatus.  An extended setting UI information transmission/reception unit 6050 of this MFP device 6000 receives the extended setting UI information from the external apparatus group 100. This received extended setting UI information is stored and retained in an extended setting UI information retaining unit 6060.  Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0086-0088]) when the extension device is connected to the information processing device body (Fig. 8 flowchart wherein an external apparatus is registered; [0097-0102]; Also see network setting screen of Fig. 7).

	Okazawa does not expressly disclose displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device.
	Hirai discloses displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’). 
one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device.  The suggestion/motivation for doing so is to make it easier for the user to make settings as disclosed by Hirai in the background of invention.  Therefore, it would have been obvious to combine Okazawa with Hirai to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Okazawa in view of Hirai further discloses the information processing device according to Claim 1, wherein the combined information generator is provided in the information processing device body (Okazawa: Fig. 5 software configuration of the MFP device; “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]).

Regarding Claim 3:
The proposed combination of Okazawa in view of Hirai further discloses the information processing device according to Claim 1, wherein the combined information generator is provided in the extension device (Okazawa: “an information processing apparatus configured to be connectable to an image forming apparatus via a network, comprising a communication unit .

Regarding Claim 4:
Okazawa discloses the information processing device according to Claim 1, wherein the information processing device body comprises a display controller (Okazawa: Fig. 5 ‘extended setting UI information display control unit’) that controls a display device to display, on one screen, the combined information generated by the combined information generator (Okazawa: “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]).
Okazawa does not expressly disclose displaying, on one screen, the combined information.
	Hirai discloses displaying, on one screen, the combined information (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’). 
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended functions from a device that is not the MFP that has the basic functions.  It would have one screen, the combined information.  The suggestion/motivation for doing so is to make it easier for the user to make settings as disclosed by Hirai in the background of invention.  Therefore, it would have been obvious to combine Okazawa with Hirai to obtain the invention as specified in claim 4.

Regarding Claim 5:
Okazawa discloses the information processing device according to Claim 2, wherein the information processing device body comprises a display controller (Okazawa: Fig. 5 ‘extended setting UI information display control unit’) that controls a display device to display, on one screen, the combined information generated by the combined information generator (Okazawa: “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]).
Okazawa does not expressly disclose displaying, on one screen, the combined information.
Hirai discloses displaying, on one screen, the combined information (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’). 
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended functions from a device that is not the MFP that has the basic functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying, on one screen, the combined information.  The 

Regarding Claim 6:
Okazawa discloses the information processing device according to Claim 3, wherein the information processing device body comprises a display controller (Okazawa: Fig. 5 ‘extended setting UI information display control unit’)  that controls a display device to display, on one screen, the combined information generated by the combined information generator (Okazawa: “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]).
Okazawa does not expressly disclose displaying, on one screen, the combined information.
Hirai discloses displaying, on one screen, the combined information (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’). 
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended functions from a device that is not the MFP that has the basic functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying, on one screen, the combined information.  The suggestion/motivation for doing so is to make it easier for the user to make settings as 

Regarding Claim 7:
The proposed combination of Okazawa in view of Hirai further discloses the information processing device according to Claim 4, wherein the display controller performs control so as to display the information indicating the basic function and the information indicating the extended function side by side (Hirai: Fig. 7 ‘copying function display window’ wherein the Poster (PC-Assisted) functions are displayed side by side with the 2 in 1, 4 in 1 and the 8 in 1 functions that are part of the local copying machine; Col. 11, lines 24-39).
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended functions from a device that is not the MFP that has the basic functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the display controller performs control so as to display the information indicating the basic function and the information indicating the extended function side by side.  The suggestion/motivation for doing so is to make it easier for the user to make settings as disclosed by Hirai in the background of invention.  Therefore, it would have been obvious to combine Okazawa with Hirai to obtain the invention as specified in claim 7.

Regarding Claim 8:
The proposed combination of Okazawa in view of Hirai further discloses the information processing device according to Claim 5, wherein the display controller (Hirai: Fig. 7 ‘copying function display window’ wherein the Poster (PC-Assisted) functions are displayed side by side with the 2 in 1, 4 in 1 and the 8 in 1 functions that are part of the local copying machine; Col. 11, lines 24-39).
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended functions from a device that is not the MFP that has the basic functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the display controller performs control so as to display the information indicating the basic function and the information indicating the extended function side by side.  The suggestion/motivation for doing so is to make it easier for the user to make settings as disclosed by Hirai in the background of invention.  Therefore, it would have been obvious to combine Okazawa with Hirai to obtain the invention as specified in claim 8.

Regarding Claim 9:
The proposed combination of Okazawa in view of Hirai further discloses the information processing device according to Claim 6, wherein the display controller performs control so as to display the information indicating the basic function and the information indicating the extended function side by side (Hirai: Fig. 7 ‘copying function display window’ wherein the Poster (PC-Assisted) functions are displayed side by side with the 2 in 1, 4 in 1 and the 8 in 1 functions that are part of the local copying machine; Col. 11, lines 24-39).
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended 

Regarding Claim 13:
Okazawa discloses an image forming device (Fig. 1 ‘print processing apparatus (MFP device) 6000’), comprising: 
an image forming device body (e.g. “MFP (Multi Functional Printer) which can perform functions of copy, FAX, printing, scanning and the like.” [0005]; “The MFP device 6000 further includes an operation unit 321 configured to include display elements in a system such as LCD (Liquid Crystal Display), and input devices such as a button, a touch panel, a keyboard and a mouse.” [0073-0076]); 
an extension device (Fig. 1 ‘external apparatus group 100’) to be additionally connected to the image forming device body (“In the printing system using the cloud computing according to the present embodiment, the user environment and the external apparatus group 100 are connected to each other via the Internet 10.” [0049]); and 
a combined information generator that generates combined information to be used for displaying (Fig. 9 “A device function retaining unit 6020 of this MFP device 6000 retains information on functions which can be processed by the device. A device function transmission unit 6030 of this MFP device 6000 transmits the information on functions retained in the device function retaining unit 6020 to outside of the device. An extended setting UI control unit 6040 of this MFP device 6000 requests the external apparatus in the external , on one screen, information indicating a basic function of the image forming device body together with information indicating an extended function of the extension device (Fig. 9 “A device function retaining unit 6020 of this MFP device 6000 retains information on functions which can be processed by the device. A device function transmission unit 6030 of this MFP device 6000 transmits the information on functions retained in the device function retaining unit 6020 to outside of the device. An extended setting UI control unit 6040 of this MFP device 6000 requests the external apparatus in the external apparatus group 100 to provide data of the extended setting UI, for performing display on the device. Moreover, the extended setting UI control unit 6040 transmits data of a UI capability of this MFP device 6000 to the external apparatus.  An extended setting UI information transmission/reception unit 6050 of this MFP device 6000 receives the extended setting UI information from the external apparatus group 100. This received extended setting UI information is stored and retained in an extended setting UI information retaining unit 6060.  Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0086-0088]) when the extension device is connected to the image forming device body (Fig. 8 flowchart wherein an external apparatus is registered; [0097-0102]; Also see network setting screen of Fig. 7).
Okazawa does not expressly disclose displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device.
	Hirai discloses displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’). 
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device.  The suggestion/motivation for doing so is to make it easier for the user to make settings as disclosed by Hirai in the background of invention.  Therefore, it would have been obvious to combine Okazawa with Hirai to obtain the invention as specified in claim 13.

Regarding Claim 14:
Okazawa discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (“This MFP device 6000 as shown in FIG. 3 is controlled by a CPU 312. The CPU 312 outputs an image signal as output information to a printing unit 317 via a system bus 315, based on a control program and the like stored in a program ROM within a ROM 313, or a control program and the like stored in an external memory 314.” [0068]) comprising: 
determining whether an extension device is connected to an information processing device body (Fig. 8 flowchart wherein an external apparatus is registered; [0097-0102]; Also see network setting screen of Fig. 7); and 
generating combined information to be used for displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device (Fig. 9 “A device function retaining unit 6020 of this MFP device 6000 retains information on functions which can be processed by the device. A device function transmission unit 6030 of this MFP device 6000 transmits the information on functions retained in the device function retaining unit 6020 to outside of the device. An extended setting UI control unit 6040 of this MFP device 6000 requests the external apparatus in the external apparatus group 100 to provide  when the extension device is connected to the information processing device body (Fig. 8 flowchart wherein an external apparatus is registered; [0097-0102]; Also see network setting screen of Fig. 7).
Okazawa does not expressly disclose displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device.
	Hirai discloses displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’). 
Okazawa in view of Hirai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of incorporating extended functions from a device that is not the MFP that has the basic functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying, on one screen, information indicating a basic function of the information processing device body together with information indicating an extended function of the extension device.  The suggestion/motivation for doing so is to make it easier for the user to make settings as disclosed by Hirai in the background .

14.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa in view of Hirai as applied to claims 1-3 above, and further in view of Kawai (US 10,142,507).

Regarding Claim 10:
Okazawa in view of Hirai discloses the information processing device according to claim 1, comprises a display controller (Okazawa: Fig. 5 ‘extended setting UI information display control unit’) that controls a display device to display, on one screen (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’), the combined information generated by the combined information generator (Okazawa: “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]), however they do not expressly discloses wherein the extension device comprises a display controller that controls a display device to display, the combined information generated by the combined information generator.
Kawai discloses wherein the extension device comprises a display controller (Kawai: Fig. 2 ‘control circuit 11’) that controls a display device (Kawai: Fig. 2 ‘display device 12’) to display, the combined information generated by the combined information generator (Kawai: “The MFP management system 110 of the information processing apparatus 10 acquires the information for identifying the MFP 20 that has successfully installed the extended function sub-module 210 and the setting screen data from the application setting system 120 (Step S113). The MFP management system 110 generates a setting .
	Okazawa, Hirai & Kawai are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of incorporating extended functions from a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the extension device comprises a display controller that controls a display device to display, the combined information generated by the combined information generator.  The suggestion/motivation for doing so is to “make setting processing on the plurality of electronic apparatuses easier for a person who performs setting” as disclosed by Kawai in the background of invention.  Therefore, it would have been obvious to combine Okazawa, Hirai & Kawai to obtain the invention as specified in claim 10.

Regarding Claim 11:
Okazawa in view of Hirai discloses the information processing device according to claim 2, comprises a display controller (Okazawa: Fig. 5 ‘extended setting UI information display control unit’) that controls a display device to display, on one screen (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’), the combined information generated by the combined information generator (Okazawa: “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]), however they do not expressly discloses wherein the extension device comprises a display 
Kawai discloses wherein the extension device comprises a display controller (Kawai: Fig. 2 ‘control circuit 11’) that controls a display device (Kawai: Fig. 2 ‘display device 12’) to display, the combined information generated by the combined information generator (Kawai: “The MFP management system 110 of the information processing apparatus 10 acquires the information for identifying the MFP 20 that has successfully installed the extended function sub-module 210 and the setting screen data from the application setting system 120 (Step S113). The MFP management system 110 generates a setting screen based on the acquired setting screen data, and displays the setting screen on the display device 12 (Step S114). The MFP management system 110 displays the information for identifying the MFP 20 that has successfully installed the extended function sub-module 210 on the setting screen.” (Co. 7, lines 34-44)).
	Okazawa, Hirai & Kawai are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of incorporating extended functions from a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the extension device comprises a display controller that controls a display device to display, the combined information generated by the combined information generator.  The suggestion/motivation for doing so is to “make setting processing on the plurality of electronic apparatuses easier for a person who performs setting” as disclosed by Kawai in the background of invention.  Therefore, it would have been obvious to combine Okazawa, Hirai & Kawai to obtain the invention as specified in claim 11.

Regarding Claim 12:
Okazawa in view of Hirai discloses the information processing device according to claim 3, comprises a display controller (Okazawa: Fig. 5 ‘extended setting UI information display  that controls a display device to display, on one screen (Hirai: Fig. 5 Step S505 ‘Registered PC Connected?’, If Yes, then Step S507 ‘Display Local Copying Function + Registered Extended Copying Function’), the combined information generated by the combined information generator (Okazawa: “Moreover, an extended setting UI information display control unit 6061 of this MFP device 6000 performs display based on the received extended setting UI information, and also transmits an input result from a display unit, to the external apparatus group 100 through the extended setting UI control unit.” [0088]), however they do not expressly discloses wherein the extension device comprises a display controller that controls a display device to display, the combined information generated by the combined information generator.
Kawai discloses wherein the extension device comprises a display controller (Kawai: Fig. 2 ‘control circuit 11’) that controls a display device (Kawai: Fig. 2 ‘display device 12’) to display, the combined information generated by the combined information generator (Kawai: “The MFP management system 110 of the information processing apparatus 10 acquires the information for identifying the MFP 20 that has successfully installed the extended function sub-module 210 and the setting screen data from the application setting system 120 (Step S113). The MFP management system 110 generates a setting screen based on the acquired setting screen data, and displays the setting screen on the display device 12 (Step S114). The MFP management system 110 displays the information for identifying the MFP 20 that has successfully installed the extended function sub-module 210 on the setting screen.” (Co. 7, lines 34-44)).
	Okazawa, Hirai & Kawai are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of incorporating extended functions from a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the extension device comprises a display controller that controls a display device to display, the combined information generated by the combined information generator.  The suggestion/motivation for doing so is to “make setting processing on the plurality of .

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshima (US 2009/0323096) discloses an obtaining unit obtains, from a connected apparatus, performance data related to a function of the apparatus. If it is determined the apparatus includes a plurality of functions based on the obtained performance data, information of individual processes related to the plurality of processes is divided in the obtained performance data. The individual processes are used to generate a workflow.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677